 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   STANTON HARRY MCCAIN II,

 9                              Petitioner,                Case No. C18-328-RAJ-MLP

10          v.                                             MINUTE ORDER

11   DONALD R HOLBROOK,

12                              Respondent.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          The Court will hold a telephonic hearing on Petitioner’s Amended Motion for Order

17   Mandating Access to Petitioner’s Legal Materials. (Dkt. # 31.) The parties are directed to meet

18   and confer regarding scheduling and to contact Courtroom Deputy Tim Farrell (206-370-8422 or

19   Tim_Farrell@wawd.uscourts.gov) by June 14, 2019, with proposed dates for the hearing.

20   Should Petitioner wish to attend, the parties shall work together to ensure his participation.

21          Dated this 5th day of June, 2019.

22                                                         William M. McCool
                                                           Clerk of Court
23
                                                       By: Tim Farrell
                                                          Deputy Clerk


     MINUTE ORDER - 1
